Citation Nr: 0840187	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include depressive disorder and bipolar disorder.

2.  Entitlement to service connection for an eating disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to April 
2002.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2005 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The veteran testified at a Travel Board hearing before the 
undersigned in August 2008.  A copy of the transcript of that 
hearing has been made a part of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran underwent a formal Physical Evaluation Board 
(PEB) in January 2002 prior to her separation from service.  
While some documents from this PEB are of record, no 
documentation of the actual findings or evaluation is of 
record.  These records should be sought prior to any further 
adjudication by the RO or the Board in this case.

Additionally, as the veteran's service records indicate 
separation as a result of a depressive disorder that existed 
prior to service while at the same time she suffered from a 
non-debilitating eating disorder and the veteran is now 
claiming service connection for current manifestations of 
each of these conditions, a VA examination is necessary to 
determine the nature and etiology of her psychological 
condition(s).

Accordingly, the case is REMANDED for the following actions:

1.  Seek the veteran's full records from 
the PEB conducted prior to her separation 
to include any and all examination reports 
which led to the conclusory records 
currently in the claims file.  If no such 
records are available, make a note of the 
attempts to obtain the records and the 
reason for their unavailability.

2.  Thereafter, schedule the veteran for a 
VA examination to determine if she has any 
mental disorders (to include depression, 
bipolar disorder, and an eating disorder) 
that are related to service or were 
aggravated therein.  Have the examiner 
review the entire claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran currently have any 
mental disorders (to include depression, 
bipolar disorder, and an eating disorder)?

	b.  If so, is it at least as likely as 
not that any diagnosed condition is 
related to service?  And, if any of the 
conditions had onset prior to service, was 
any such condition aggravated during 
service beyond its natural progression?

3.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

4.  Thereafter, readjudicate the claims on 
appeal and if they remain denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

